Title: To George Washington from Tobias Lear, 3 April 1793
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia April 3d 1793

I have been honored with your letter of the 30th ultimo, from Baltimore—and was happy to learn that you had proceeded that far on your journey without any material accident.
I have seen Mr De Barth, who informs me that he is not able to discharge his bond—and that it is impossible for him to say, with any precision, when he shall be able to do it. The reasons which he offers for his want of punctuality—and expectation of inability to comply with his engagement, at least for some time to come, are—the numerous disappointments he has met with in his private affairs—and the unsettled state of public matters in France, from whence he expected to draw the means of fulfiling his bonds. He appears to be much mortified at the circumstance—and says he is ready, at any moment, to give up the contract on his part, if you should wish it, or should have an opportunity of disposing of the lands to any other person; he says likewise, that he has made no engagement whatso[e]ver respecting the land since his bargain with you, so that his giving it up, if desired, would not involve any third person in an inconvenience. I am informed that Mr Cazeneau is at present in New York on some business respecting lands. If he should return to this city before your arrival here, and a proper occasion shd occur, I will mention your lands on the Kanawa, in order to see if he has any inclination to purchase, should you be disposed to sell them to him.

Colo. Canon called here yesterday, and left with me the enclosed statement of the rents recd from your lands under his care. This Statement, you will observe, comes no lower than the end of the year 1789. On the first of April 1790, he says all the lands were leased anew for five years—Since which time the rent which he has actually received is so trifling that it was hardly worth mentioning; but he says he has settled with all the tenants up to the first day of April last (two years from the commencement of their leases) and has taken their bonds with good security for the rent to that time, which he observes, he was obliged to do or drive the tenants off the land; for to have distressed them for the rent would have had that effect, as they were all poor—and most of them had been at considerable expense in making improvements during the first year of their leases—he shall however, as soon as he gets home, set about collecting the bonds—as well as the rents due to the first of this month. The reason which he assigns for not having paid more than £50—of the £266 12s. 9d. which he acknowledges has come to his hands, is, that it was received in Produce, which he could not dispose of in the part of the Country where he lives—and he had therefore sent it, with other produce, to New Orleans, and that he had not yet received the returns therefor, but expected to find them when he got home. He has stated the price of wheat @ 3/6, which he says will be found to be the average price of the three years in which the rents were received. I argued the justice of your receiving a share of the profits of sending the wheat to New Orleans—or at least that you should receive Interest on the amount of it, from the close of each year to the present time of settling those accounts; but he observed, that if the first was attempted great difficulties would arise in the settlement of the Accts with respect to the expenses of carrying it to market—risque—& average loss. And that as he had received no benefit himself from having kept the rents in his hands, he could not see the justice of allowing interest; for altho’ he has Stated the price of wheat @ 3/6—yet that sum could not have been obtained for it in cash at any time—it was the nominal price of the Country in the way of barter or upon long credit; he therefore thought he had acted most for your interest by managing it as he had done.
Finding there was no probability of making things better by disputing—and beleiving that you were desireous of having the

business settled in the best way that circumstances would allow—I thought it would be placing the matter upon the best ground, to take his bond for the Balance of £266 12s. 9d. which I accordingly did, payable in six months from the date (apl 2d) for £266 12s. 9d. which I shall deliver into your hands on your arrival here. This settles the business up to the first of April 1790—when the new leases commenced. He says he shall certainly pay the bond before the expiration of the six months—and he hopes a good part of what has become due upon the new leases. I observed that there was no acct of any rent received from the lands in Fayette County for the year 1787. This Colo. Cannon says was occasioned by their having been leased by Majr Freeman on such terms as released the tenants from rents for that year—for they were put on merely to take care of the tenements. Colo. Shreve appears to be three years in arrears as well as the others; the reason of which Colo. Canon says is that he has expended so much money in improvements on the land & in putting the mill in order that he has been unable to make his payment of Rent; but that he has his obligation among the others—and is very certain he shall receive full payment as soon as he returns to that part of the Country.
Colo. Canon desired me to repeat to you the particular reasons which he assigned to me for not having come to any settlement before—as well as his deep regret at having, as he has understood, incurred your displeasure in the management of the business, or rather in having so long neglected to come to a settlement. I assured him I would do it; but I must defer doing it until I am able to do it personally; for it would be too teadious to detail in a letter. He observes, upon the whole, that Shreve has made very great improvements on the land which he has taken—by planting fruit trees—building stables & barns—and repairing the mill, which is now in as complet order as when she was first set agoing and is considered as one of the first mills in that part of the Country. He is confident the property is more valuable by £500 than it was before Shreve took it—owing to his improvements. The property in Washington County, he says is likewise much enhaunced in its value by the improvements made by the tenants—and that the whole property at the end of the five years for which it is leased, will be worth at least one thousand pounds more (owing entirely to the manner in which it has

been managed) than it was when it came into his hands (exclusive of what may be the rise in the value of the land in common with others lands). He says he is extremely desireous that you should send some person out there to see the situation of the land & examine minutely into his conduct with respect to it.
General Lincoln arrived in this place on Monday—and is closely engaged in examining the documents relative to the proposed mission.
I met Governor St Clair yesterday, who told me he should set out for the Western Country in the course of a week from that time.
The public anxiety is great to hear from Europe and it cannot be long before it is gratified, as a large number of Vessels are expected every hour from thence.
Mrs Washington, Mrs Lear & the family are in good health—and earnestly wish you may enjoy the same with every other blessing. With the truest & most respectful attachment I have the honor to be Sir Your obliged, faithful & affectionate Servant

Tobias Lear.

